DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This office action is in response to applicant's communication of April 7, 2020. The rejections are stated below. Claims 1-9 are pending and have been examined.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

2.	 Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
In the instant case, claim 1 is directed to a computer implemented system for transferring funds.
Claim 1 is directed to the abstract idea of “sharing system” which is grouped under “organizing human activity… commercial or legal interactions” [business relations or sales activities) in prong one of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance). 

Accordingly, the claim recites an abstract idea (See 2019 Revised Patent Subject Matter Eligibility Guidance).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of the claim such as “a management apparatus connected to a plurality of user terminals, a storage facility terminal provided in the storage facility, and a plurality of relay facility terminals respectively provided in the plurality of relay facilities through a network, wherein the management apparatus includes a usage processing unit configured to perform usage processing of the article,” represent the use of a computer as a tool to perform an abstract idea and/or does no more than generally link the abstract idea to a particular field of use. Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to (i.e. automate) [automate or implement] the acts of “receiving a usage request which is transmitted from the user, transport instruction to transport to…” by the computer).  
When analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception itself. Viewed as a whole, the combination of elements recited in the claims merely describe the concept of using rules to authorize preventing fraudulent transactions (“receive a usage request which is 
The limitations of claim 2-9 further defines the abstract idea and are generic limitations which are no more than mere instructions to apply the exception using a generic computer component. 

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-9 are rejected under 35 U.S.C. 112, second paragraph or 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.

Means-Plus-Function
5.	Claim 1 recites:
	“a usage processing unit configured to…;
	Claim 2 recites: 
“a return processing unit configured to…;
Claim 3 recites:
	“a payment processing unit configured to”.	
6.	The claim limitations above do not use the word “means” but are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use generic placeholders, “configured for”, that are coupled with functional language, “acts”, without reciting sufficient structures to perform the recited functions and the generic placeholders are not preceded by structural modifiers. 
These claim limitations invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claims are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:

(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)       Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 1-9 are rejected under 35 U.S.C. 103(a) as being unpatentable over Zeira et al. [US Pub No. 2019/0318549 A1] in view of Sailer et al. [US Pub No. 2020/0311805 A1].

9.	Regarding claim 1, Zeira discloses a sharing system, in which a storage facility for storing an article and a plurality of relay facilities are provided on a circulation route of a vehicle to share the article with a plurality of users, the sharing system comprising: 
a management apparatus connected to a plurality of user terminals, a storage facility terminal provided in the storage facility, and a plurality of relay facility terminals respectively provided in the plurality of relay facilities through a network (0019, 
wherein the management apparatus includes a usage processing unit configured to perform usage processing of the article (0019).
Zeira discloses the usage processing unit transmits, to the storage facility terminal, a transport instruction to transport the usage article to the relay facility corresponding to the usage user, as the usage processing (0127).
Zeira does not however Sailer teaches wherein, when the usage processing unit receives a usage request, which is transmitted from the user terminal and which 

10.	Regarding claim 2, Zeira in view of Sailer disclose the sharing system according to claim 1, wherein the management apparatus further includes a return  processing unit configured to perform return processing of the article (Sailer 0046), and wherein, when the return processing unit receives a return request, which is transmitted from the user terminal and which includes a return user and a return article, the return processing unit transmits, to the relay facility terminal corresponding to the return user, a transport instruction to transport the return article to the storage facility, as the return processing (Sailer 0046). At the time of filing it would have been obvious to a person of ordinary skill in the art to modify the disclosure of Zeira to include the teachings of Sailer.  The rationale to combine the teachings would be for managing joint ownership of a vehicle by multiple owners.


11.	Regarding claim 3, Zeira in view of Sailer disclose the sharing system according to claim 1, wherein the management apparatus further includes a payment processing unit configured to perform payment processing (Sailer 0033), and wherein, when the usage processing unit performs the usage processing, the payment processing unit performs payment for a usage fee of the usage article using a payment method 

12.	Regarding claim 4, Zeira in view of Sailer disclose the sharing system according to claim 3, wherein the payment processing unit performs payment for a storage fee using a payment method associated with an owner of the article, as the payment processing (Sailer 0033). At the time of filing it would have been obvious to a person of ordinary skill in the art to modify the disclosure of Zeira to include the teachings of Sailer.  The rationale to combine the teachings would be for managing joint ownership of a vehicle by multiple owners.

13.	Regarding claim 5, Zeira in view of Sailer disclose the sharing system according to claim 1, further comprising a user management database in which the user is associated with the relay facility (Zeira 0085).

14.	Regarding claim 6, Zeira in view of Sailer disclose the sharing system according to claim 5, wherein, in the user management database, the user is associated with a payment method (Zeira 0085).

claim 7, Zeira in view of Sailer disclose the sharing system according to claim 1, an article management database in which the article is associated with availability information (Zeira 0085).

16.	Regarding claim 8, Zeira in view of Sailer disclose the sharing system according to claim 7, wherein, in the article management database, the article is also associated with a usage fee (Zeira 0085).

17.	Regarding claim 9, Zeira in view of Sailer disclose the sharing system according to claim 7, wherein, in the article management database, the article is also associated with an owner and a storage fee (Zeira 0085).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN T POE whose telephone number is (571)272-9789. The examiner can normally be reached Monday-Friday 9:30am through 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Calvin Hewitt can be reached on 571-272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.T.P/Examiner, Art Unit 3692                                                                                                                                                                                                        /KEVIN T POE/

/ERIC T WONG/Primary Examiner, Art Unit 3692